           Case 2:19-cr-00403-CAS Document 1 Filed 05/30/19 Page 1 of 24 Page ID #:1

           Rev. l I/11) Criminal Complaint


                                          UNITED STATES DISTRICT COUR                                                           F~~Eo
                                                                         for the                                 CLERK, U.S. DISTRICT COURT

                                                    Central District of California                                                          1
                                                                                                                        MAY 3 0 2[~I`
                     United States of America                              )
                                v.                                         )                                   CENTRAL DIS              CHLI~URNIH
                   Bonia Bon, Bonize Bon,                                  )        Case No.                   BY

         Gregory Bon, and Elida Dieujuste a.k.a. "Elida                    ~
                         Dieujeste,"
                                                                                                  1 g~.~ 0
                              Defendants)


                                                       CRIMINAL COMPLAINT
             I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
     On or about the dates) of            January 2018 to May 30, 2019             in the county of            Los Angeles                in the
          Central           District of            California           ,the defendants) violated:

                Code Section                                                          Offense Description
     18 U.S.C. § 1349                                See Attachment
     18 U.S.C.§ 1341
     18 U.S.C.§ 1028A


              u~
c~            ~
            This
             ~cri~~na1-°~
                 ~ __. ,                     is based on these facts:
     See attac~d a#'~f                       Incorporated as part of this Complaint.)
                             _~
~              ~ ~"~~==
                 ~'_~-,
                 .
                 ~
               ~   ,;~            ~:.
                N       J         C~)




            ~ Continued on the attached sheet.




                                                                                        ~, Special Agent Marcus Valle
                                                                                                      Printed name and title

 Sworn to before me and signed in my presence.

                                                                                   ~G~~~
                                                                                         I~ ~ ~
 Date:
                                                                                                        Judge's signature

 City and state:                        Los Angeles, California                                 Honorable Frederick Mumm
                                                                                                      Printed ruame and title

~~
  Case 2:19-cr-00403-CAS Document 1 Filed 05/30/19 Page 2 of 24 Page ID #:2



                                     Complaint Attachment

                                  Count One(18 U.S.C. § 1349

        Beginning in or before January 2018, and continuing through at least May 30, 2019, in
Los Angeles County, within the Central District of California, and elsewhere, defendants
BONIA BON,BONIZE BON,GREGORY BON and ELDIA DIEUJUSTE, also known as
"Eldia Dieujeste"("defendants"), and others, conspired to commit mail fraud, in violation of
Title 18, United States Code, Section 1341. The object ofthe conspiracy was carried out, and to
be carried out, in substance, as follows: Defendants and their co-conspirators would
fraudulently obtain unemployment insurance ("UI") benefits issued by the California
Employment Development Department based on UI claims filed in the names of identity theft
victims who worked for employers located in California. Defendants and their co-conspirators
would provide, and cause to be provided, their own addresses as the mailing addresses for the
identity theft victims named as the claimants. As a result, the electronic bill payment debit cards
used to access the fraudulently obtained UI benefits would be mailed to these addresses, and
defendants would use them to take possession ofthe benefits for themselves. The false UI
claims would also cause mailings to be sent to the employers, including employers located in the
Central District of California, regarding the UI claims.

                                  Count Two (18 U.S.C. § 1341

        Beginning in or before January 2018, and continuing through at least May 30, 2019, in
Los Angeles County, within the Central District of California, and elsewhere, defendants
BONIA BON,BONIZE BON, GREGORY BON and ELDIA DIEUJUSTE, also known as
"Eldia Dieujeste"("defendants"), together with others, knowingly and with intent to defraud,
devised, intended to devise, participated in and executed a scheme and artifice to defraud the
California Employment Development Department("EDD")as to a material matter, and to obtain
money and property from EDD by means of materially false and fraudulent pretenses,
representations, and promises, and the concealment of material facts. In furtherance ofthe
above-described scheme, on or about February 12, 2018, defendants caused EDD to mail a
notice(EDD Form DE 1101 GZ)to Moorpark Family Medical located in Moorpark, California,
informing Moorpark Family Medical that a UI claim for an employee had been filed.

                                Count Three (18 U.S.C. & 1028A

       Beginning in or before January 2018, and continuing through at least May 30, 2019, in
Los Angeles County, within the Central District of California, and elsewhere, defendants
BONIA BON,BONIZE BON,GREGORY BON and ELDIA DIEUJUSTE, also known as
"Eldia Dieujeste"("defendants") knowingly transferred, possessed, and used, without lawful
  Case 2:19-cr-00403-CAS Document 1 Filed 05/30/19 Page 3 of 24 Page ID #:3




                                  AFFIDAVIT

      I, Marcus Valle, being duly sworn, declare and state as

follows:
                             I.   INTRODUCTION


      1.     I am a Special Agent ("SA").with the U.S. Department

of Labor-Office of Inspector General (DOL-OIG), and have served

in this capacity for six ,years. I am presently assigned to the

Los Angeles Field Office of DOL-OIG.          My responsibilities as a

DOL-OIG Special Agent include investigating unemployment

insurance fraud, mail fraud, identity theft, as well as other

related crimes. I am a graduate of the Federal Law Enforcement

Training Center (`~FLETC") in Glynco, Georgia.         As part of the

training provided at FLETC, I successfully completed the Basic

Training course, which included, but was not limited to, courses

in criminal and constitutional law.



                        II. PURPOSE OF AFFIDAVIT


     2.      I make this affidavit in support of a criminal

complaint against, and arrest warrants for:

             a.   BONIA BON ("BONIA BON") (year of birth: 1988),

             b.   BONIZE BON ("BONIZE BON") (year of birth: 1988),

             c.   GREGORY BON ("GREGORY BON") (year of birth:

1992); and

           d.     ELDIA DIEUJUSTE, also known as ~~Eldia Dieujeste,"

("DIEUJUSTE") (year of birth: 1989)
  Case 2:19-cr-00403-CAS Document 1 Filed 05/30/19 Page 4 of 24 Page ID #:4




for violations of Title 18, United States Code, Sections 1349

(Conspiracy to Commit Mail Fraud); 1341 (Mail Fraud) and 1028A

(Aggravated Identity Theft).

      3.    The facts set forth in this affidavit are based upon

my personal observations, my review of the documents and records

discussed herein, my training and experience, and information

obtained from other agents and witnesses.         This affidavit is

intended to show merely that there is sufficient probable cause

for the requested warrants and does not purport to set forth all

of my knowledge of or investigation into this matter.           Unless

specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.


                    III. SiJNIl~iRY OF PROBABLE CAUSE


     4.    The U.S. DOL-OIG, California Employment Development

Department (~~EDD"), the U.S. Postal Inspection Service (~~USPIS")

and the Los Angeles Police Department (LAPD) are investigating a

fraudulent scheme in which stolen personal identification

information (~~PII") is used to file EDD claims for unemployment

insurance ("UI") benefits.      The UI benefits claims falsely

assert that the claimants were laid.off from their employers,

which are located in the Central District of California and

include the Los Angeles Police Department; the City of Los

Angeles; the Counties of Los Angeles, San Bernardino, and

Riverside; and the California Highway Patrol, among others.            The

submission of the UI claims causes mailings to the addresses

                                     2
  Case 2:19-cr-00403-CAS Document 1 Filed 05/30/19 Page 5 of 24 Page ID #:5




provided on the claims, including mailings of Electronic Bill

Payment ("EBP") debit cards administered by Bank of America that

are used to access the fraudulently obtained UI benefits.            These

addresses, which are located in Florida, are controlled by the

co-schemers and their associates, who then use the EBP debit

cards to withdraw the fraudulently obtained UI benefits at

Automated Teller Machines (~~ATMs").

      5.    As set forth more fully below, BONIA BON, BONIZE BON,

GREGORY BON, and ELDIA DIEUJUSTE, together with others known and

unknown to this investigation, are fraudulently obtaining UI

benefits issued by EDD based on UI claims filed in the names of

identity theft victims who work for employers located in

California.    BONIA BON, BONIZE BON, GREGORY BON, and ELDIA

DIEUJUSTE provide, and cause to be provided, their own addresses

as the mailing addresses for the identity theft victims named as

the claimants.    As a result, the EBP debit cards used to access

the fraudulently obtained UI benefits are mailed to these

addresses, and BONIA BON, BONIZE BON, GREGORY BON, and ELDIA

DIEUJUSTE use them to take possession of the benefits for

themselves.    The false UI claims also cause mailings to the

employers, including employers located in the Central District

of California, regarding the UI claims.


               IV. BACKGROUND: UNEMPLOYMENT INSURANCE


     6.    Since 1935, the U.S. Department of Labor's

Unemployment Insurance (UI) program has provided unemployment

benefits to eligible workers who become unemployed through no

                                     3
  Case 2:19-cr-00403-CAS Document 1 Filed 05/30/19 Page 6 of 24 Page ID #:6




fault of their own.       This program ensures that at least a

significant portion of the necessities of life -- most notably

food, shelter, and clothing -- are met on a weekly basis while

the worker seeks employment.       UI beneficiaries who meet the

requirements of the applicable state law are eligible for this

temporary financial assistance.         Each state administers a

separate UI program within the guidelines established by Federal

law.

        7.     In the state of California, EDD administers the UI

program.       A business becomes subject to California state payroll

taxes upon paying wages over $100 in a _calendar quarter to one

or more employees.       Once subject to payroll taxes, an employer

must complete and submit a registration form to EDD within 15

days.       An employer may register by filing a DE-1 form, which is

the Registration Form for Commercial Employers.          Employers may

submit this information online through the EDD Employer Services

Online website or mail paper documents to the EDD.

Additionally, an employer may register a company using the Tele-

Reg system, which allows an employer to register over the phone

with an EDD representative.      A penalty and interest is charged

on late reports.

       8.     The information to be provided on the DE-1 form

includes the company's name, address, the number of employees,

the type of business, and other general information.           Box F on

the form asks for the company's physical business location.

Upon registration, EDD assigns an Employer Account Number (EAN)

to the company.      If EDD receives an initial payment of payroll

                                    0
  Case 2:19-cr-00403-CAS Document 1 Filed 05/30/19 Page 7 of 24 Page ID #:7




taxes contributions or evidence of wages reported, it may assign

an EAN to a company even before EDD receives the registration

information provided on the DE-1.

        9.     Employers are also required to file a Quarterly

Contribution Return and Report of Wages (Form DE9), which

reconciles wages reported and taxes paid for each quarter.

Employers may submit this information electronically on the

EDD's Employer Services Online website or by mailing the forms

to EDD.

        10.    To be eligible for UI in California, claimants must

have worked and earned a minimum amount of wages within the

prior 18 months.       In addition, claimants must be: 1) unemployed

through no fault of their own; 2) able and available for work;

3) willing to accept suitable work; and 4) actively seeking

work.     The amount of weekly UI benefits paid to a claimant is

based on the claimant's prior earnings, as reported by their

employer for a specified time-period, called the "base wage"

period.       Claimants can file their claims by mail, fax,

telephone, or online.      Benefits will be paid when a claimant is

laid off due to lack of work.

     11.      EDD prioritizes the immediate financial needs of

unemployed workers over collection of payroll taxes from

employers; therefore, an employer.'s delinquency in paying

required payroll taxes, or utter failure to even register with

the EDD, will not affect a claimant's eligibility for benefits.

As long as a claimant shows proof of wages (e.g., W-2, check

stub) on his or her UI claim, EDD will pay the benefits, if the

                                     5
  Case 2:19-cr-00403-CAS Document 1 Filed 05/30/19 Page 8 of 24 Page ID #:8




 claimant is eligible, even though the employer may not have paid

any payroll taxes or registered with the EDD.

      12.   When an individual fibs a UI claim online, EDD

automatically maintains certain information regarding the filing

of the claim.     This information includes the date and time the

claim was submitted, the name of the person for whom the claim

was filed, and the IP address of the computer, or ISP account,

being used to file the claim.

      13.   UI claimants must answer a variety of questions in

order to be eligible for UI benefits.        Claimants must provide

their name, Social Security Number, and mailing address.

Claimants must also provide information about all employers for

whom the claimant worked during the 18 months prior to filing

the UI claim, including the former employers' names, the periods

of employment and the wages earned.        If a claimant reports more

than one former employer, the EDD will calculate the reported

wages from all of the employers in order to determine the Weekly

Benefit Amount (~~WBA").

     14.    When the EDD needs to verify the identity of the

claimant, an `SID Alert" is issued on a UI claim.         When an ID

Alert has been issued, the Identity Verification Group ("IDV

Group") of the UI Integrity Accounting Division sends a Request

for Information (Form DE 1326E) to the claimant and a Request

for Identity Verification (Form DE 1326C) to the previous

employer s) identified on the current claim, and the claim is

suspended for 10 days.     The claimant must provide a clear copy

of one of the following items to verify his/her identity:

                                     G^•
  Case 2:19-cr-00403-CAS Document 1 Filed 05/30/19 Page 9 of 24 Page ID #:9




(a) the claimant's driver's license; (b) an identification card;

(c) a passport; and/or . (d) a Social Security card.         After 10

days the IDV group will determine the claimant's eligibility for

UI benefits based on the available information provided by the

claimant and/or employer s) regarding the claimant's identity.

A claimant may be determined to be ineligible for UI benefits in

any of the following circumstances:        (a) the claimant did not

respond to the DE 1326E; (b) the documents provided were not

clear enough to make an eligibility determination; or (c) the

documents provided were insufficient and did not establish the

claimant's identity.

     15.     The EDD conducts Reemployment Eligibility Assessments

("REA") requiring the claimant to attend a mandatory job

assistance workshop at his/her local EDD workforce services

offices.

     16.     If the claimant fails to attend this workshop, and the

claimant certifies for UI benefits in the same week as the

missed interview, then the EDD will send the claimant the

Request for Eligibility Information (Form DE 4365REA) to obtain

an explanation of why the claimant did not attend his/her REA

appointment.    The EDD then schedules a telephone interview and

mails the claimant a notice of the time and date for the

interview.    The notice sets out several questions that may be

asked during the interview.      Claimants who attend an initial REA

appointment, but fail to attend a subsequent service will be

sent a Request for Eligibility Information, Non-Attendance at

Mandatory Additional Service (Form DE 4365RES).         Each of the two

                                    7
 Case 2:19-cr-00403-CAS Document 1 Filed 05/30/19 Page 10 of 24 Page ID #:10




forms (DE 4365REA and DE 4365RES) provides the claimant an

opportunity to explain why he/she did not attend the REA

appointment or subsequent service as instructed.          No further

contact will be made with the claimant, unless additional

eligibility issues are identified (other than the REA issues).

      17.    One possible explanation that a claimant can select

for the failure to appear is "Worked on the day of the REA

appointment or attended a job interview on the day of the REA

appointment."     When a claimant selects this explanation, the EDD

determines if the claimant had good cause for the missed

interview.     If so, the EDD will allow the claimant to continue

to collect benefits and the claimant will be paid for the

certified week.

     18.    If the claimant does not return the DE 4365REA or DE

4365RES forms, or the claimant does not establish good cause for

the missed workshop, the claimant will be denied benefits for

the certified week in which the claimant missed his/her

appointment.    Further information is required so that EDD may

verify the explanation that the claimant provides.

     19.    The EDD also sends a notice (Form DE 1101C/Z) to the

claimant's last employer when a claim for UI benefits is filed.

This notice provides general information about the UI claim that

the employee filed, including the reason the claimant states

he/she is no longer working.      This notice is the first

opportunity for employers to provide eligibility information by

responding in writing and mailing their responses to the notice

within 10 days of the mail date located at the top of the

                                    C
 Case 2:19-cr-00403-CAS Document 1 Filed 05/30/19 Page 11 of 24 Page ID #:11




 notice.    Employers can also respond to the notice electronically

 b y using the State Information Data Exchange System (SIDES).

      20.   The EDD mails a Notice of Determination/Ruling (Form

 DE 1080C/Z) to employers of EDD's decision regarding a

 claimant's eligibility for UI benefits.        This notice provides a

 reason for the decision, the applicable code section of the UI

law, charges to the employer reserve account, and appeal rights.

Appeals must be in writing and received within 30 days from the

mail date located at the top of the notice.         Failure to respond

to the Notice of Unemployment Insurance Claim Filed (DE 1101

C/Z) means the employer is not entitled to receive a Notice of

Determination/Ruling and cannot appeal the EDD's decision.

     21.    The EDD mails a Notice of Wages Used for Unemployment

Insurance Claim (Form DE 1545) to base period employers after

the first UI benefit payment made on the claim.          This is the

second opportunity for the last employer and the first

opportunity for base period employers (who were not the last

employer) to provide eligibility information by responding in

writing and mailing the response within 15 days from the mail

date located at the top of the notice.

     22.    Once a UI claim is accepted, EDD typically deposits UI

funds every two weeks to an Electronic Bill Payment ("EBP")

debit card administered by Bank of America for the claimant to

use to pay for his/her expenses.        The EBP card is sent to the

claimant in the mail at the address the claimant provides in

their UI claim.    Claimants can activate their debit card over

the phone or online.     If the claimant elects to register the

                                    E
 Case 2:19-cr-00403-CAS Document 1 Filed 05/30/19 Page 12 of 24 Page ID #:12




 card online, he/she can provide Bank of America an email

 address.

      23.   While receiving UI benefits, a claimant must complete

 a Continued Claim Form (Form DE 4581) and certify every two

 weeks, under penalty of perjury, that he/she remains unemployed

and eligible to receive UI benefits.        The completed Continued

Claim Form may be submitted to the EDD by mail, or in some

circumstances may be certified over the phone or online via the

EDD website.     Once the Continued Claim Form is received by EDD,

payment is authorized and deposited to the EBP debit card.            At

present, weekly UI benefits typically range from $40 to $450. In

order to receive the maximum weekly benefit of $450, a claimant

must have earned $11,674.01 or more in the highest quarter of

the claimant's base period.


                    V. STATEMENT OF PROBABLE CAUSE


     24.    Based on my training and experience, I know that

individuals scheming to fraudulently obtain UI benefits

generally follow recognizable patterns, including, among other

indicia:

            a.   Co-schemers commonly buy, or outright steal, the

identities of other people to file for fraudulent UI benefits in

the ID-theft victims' names and then collect the UI funds.           Co-

schemers commonly withdraw UI benefits via ATMs.

            b.   Co-schemers commonly us the addresses of their

friends and family to carry out the scheme.         When co-schemers

list the UI claimant's addresses on the UI claims, they commonly

                                    10
 Case 2:19-cr-00403-CAS Document 1 Filed 05/30/19 Page 13 of 24 Page ID #:13




 use these addresses, rather than their own home address.           EBP

 debit cards and other EDD correspondence are then mailed to

these addresses.

            c.    Co-schemers submit multiple UI claims from the

same IP address for multiple claimants.         These claims are

sometimes submitted on the same day close in time.

            d.    Co-schemers also submit multiple UI claims and

provide the same phone number for multiple UI claims for

different claimants.

      25.   In March 2018, investigators with EDD informed DOL-OIG

that the EDD UI Branch, Identity Verification and Technical

Support Section ("IVTSS"), had identified two UI claims

submitted using identities that IVTSS suspected had been stolen.

These two claims used the same mailing address in Miami,

Florida, and both reported "disaster" as the reason for

separation from employment.

     26.    The EDD IVTSS and EDD Investigation Division, Criminal

Intelligence Unit, conducted additional research on California

UI claims that used Florida addresses.        The review identified

413 UI claims, submitted using identities that were also

suspected of being stolen and Florida mailing addresses.           From

April 2016 to December 2018, EDD paid $370,183 for 149 of the

413 fraudulent UI claims.

     27.    EDD conducted additional research and identified 413

additional UI claims. EDD conducted an analysis of the claims to

identify the IP addresses used to submit the UI claims.



                                    11
 Case 2:19-cr-00403-CAS Document 1 Filed 05/30/19 Page 14 of 24 Page ID #:14




      28.    As described below, from those 413 fraudulent UI

claims,     investigators have identified UI claims, using Florida

addresses, submitted in the names of the following identity

theft victims, and have connected these claims to BONIA BON,

BONIZE BON, GREGORY BON and DIEUJESTE, as described below.

                BONIA BON, BONIZE BON, GREGORY BON and

              DIEUJESTE'S FRAUDULENT UI BENEFITS SCHEME

      29.   From August to November 2018, at least 29 UI claims

were submitted to EDD online from a digital device using IP

address 107.195.99.81.

      30.   According to AT&T, BONIA BON was the subscriber for IP

address 107.195.99.81, at the time the UI claims were submitted

Online to EDD.    BONIA BON'S Internet service address is 14600 NE

14th Avenue, Miami, FL 33161.

     31.    According to the Florida Department of Highway Safety

and Motor Vehicles ("FHSMV"), on October 24,2018, BONIA BON

provided 14600 NE 14th Avenue, Miami, FL 33161 ("BONIA BON's

Address") as her mailing address.

     32.    According to EDD, at least seven UI claims that were

submitted online to EDD used BONIA BON's Address as the mailing

address for the named claimant.

                      Identity Theft Victim'P.T.

     33.    On August 15, 2018, a UI claim was filed with the EDD

stating that the claimant P.T. had been laid off from the

University of California, Davis.         The UI Online application

contains P.T.'s name, Date of Birth ("DOB"), and Social Security



                                    12
 Case 2:19-cr-00403-CAS Document 1 Filed 05/30/19 Page 15 of 24 Page ID #:15




 Number (~~SSN").   The Online application also identifies BONIA

BON's Address as the mailing address for claimant P.T.

      34.    On February 7, 2019, agents interviewed P.T. regarding

the UI claim filed in her name.          P.T. told agents she has never

filed for UI benefits.      P.T. confirmed the DOB and SSN on the UI

claim belonged to her.      P.T. did not recognize BONIA BON's

Address.     P.T. has not resided in Florida, and did not have any

connections to Florida.

      35.    I then reviewed Bank of America records related to the

EBP card in P.T.'s name that was mailed to BONIA BON's Address

based on the UI claim that had been filed in P.T.'s name.            On

September 11, 2018, Bank of America mailed an EBP card in P.T.'s

name to BONIA BON's Address.       A review of the Bank of .America

transaction history report for the EBP card revealed the card

was thereafter used to withdraw cash from the ~~West-Dixie" ATM

in North Miami, FL.

                      Identity Theft Victim T.S.

     36.     On August 26, 2018, a UI claim was filed with the EDD

stating that the claimant T.S. had been laid off from Adventist

Health California, which is located in St. Helena, California.

The UI Online application contains T.S.'s name, DOB, and SSN.

The Online application also identifies BONIA BON's Address as

the mailing address for claimant T.S.

     37.     On February 19, 2019, agents interviewed T.S.

regarding the UI claim filed in her name.         T.S. is a Caucasian

female.     T.S. told agents that she has never filed for UI

benefits.    T.S. confirmed the DOB and SSN on the UI application

                                    13
 Case 2:19-cr-00403-CAS Document 1 Filed 05/30/19 Page 16 of 24 Page ID #:16




 belonged to her.    T.S. has never lived in Florida, and she was

 not familiar with BONIA BON's Address.

      38.   I then reviewed Bank of America records related to the

EBP card in T.S.'s name that was mailed to BONIA BON's Address

based on the UI claim that had been filed in T.S.'s name.            I

learned the following:

            a.   On September 9, 2018, Bank of America mailed an

EBP card in T.S.
               ' named to BONIA BON's Address.

            b.   On November 12, 2018, the surveillance camera at

a Bank of America ATM photographed a black female withdrawing

cash using the EBP card in T.S.'s name at the ~~West-Dixie" ATM

located in North Miami Beach, FL.        I compared the ATM

surveillance photos with BONIZE BON's FHSMV photograph and the

persons in the photographs appear to be the same.

            c.   On November 23, 2018, the surveillance camera at

a Bank of`America ATM photographed a black female withdrawing

cash using the EBP card in T.S' name at the ~~West-Dixie" ATM

located in North Miami Beach, FL.        I compared the ATM

surveillance photos with BONIA BON's FHSMV photograph and they

appear to be the same.

                      Identity Theft Victim J.G.

     39.    On August 31, 2018, a UI claim was filed with the EDD

stating that J.G. had been laid off work from Physicians Network

Med., which is located in Roseville, California.          The UI

application contained J.G.'s name, SSN, and DOB.         The Online

application identifies 15650 18th Avenue, Clearlake, California

95422, as the mailing address for claimant T.S.

                                    14
 Case 2:19-cr-00403-CAS Document 1 Filed 05/30/19 Page 17 of 24 Page ID #:17




      40.   On March 8, 2019, DOL-OIG Assistant Special Agent in

Charge (ASAC) Michael Blas interviewed J.G. regarding the UI

claim filed in his name.      J.G. is a Caucasian male.       ASAC Blas

informed me that J.G. confirmed the name, SSN, and DOB used on

the UI claim belonged to him.       However, J.G. did not file for

UI.   Approximately five years ago, J.G. went to Florida for a

wedding.    J.G. does not have any mailing addresses in Florida.

      41.   I reviewed Bank of America records pertaining to the

EBP card issued in J.G.'s name to determine who used the card,

and learned the following

            a.   On September 9, 2018, Bank of America mailed an

EBP card in J.G.'s name to 7152 NW 14th Avenue, Apartment 203,

Miami, FL 33147.

            b.   On September 18, 2018, an unknown party contacted

EDD and changed the mailing address for claimant J.G. to BONIA

BON's Address.

            c.   On September 20, 2018, an EBP card in J.G.'s name

was mailed to BONIA BON's Address.        The account history for this

EBP card states for September 20, 2018 "Lost/stolen card

replacement order."

            d.   On November 23, 2018, the surveillance camera at

a Bank of America ATM photographed a black male withdrawing cash

using the EBP card issued in J.G.'s name at the ~~West-Dixie" ATM

located in North Miami Beach, FL.        I compared the surveillance

photograph with GREGORY BON's FHSMV photograph and the persons

in the photographs appear to be the same.



                                    15
 Case 2:19-cr-00403-CAS Document 1 Filed 05/30/19 Page 18 of 24 Page ID #:18




        42.   From February 2018 to August 2018, at least four UI

claims submitted to EDD contained 527 NW 19th Avenue, Miami, FL

33125 as the mailing address for the named claimants.           The four

claimants were residents of California working in the medical

field.

        43.   According to the FHSMV, GREGORY BON provided 527 NW

19th Avenue, Miami, FL 33125 ("GREGORY BON's Address") as his

mailing address.

                        Identity Theft Victim P.D.

        44.   On August 22, 2018, a UI claim was filed with EDD

indicating that P.D. had been laid off from Specialty Care and

Surgery Center located in Kelseyville, California.          The UI

Online application contains P.D.'s name, DOB, and SSN.           The

mailing address on the UI application was GREGORY BON's Address.

        45.   On February 13, 2019, EDD Investigator Oscar Romo

(Inv. Romo) interviewed P.D. regarding the UI claim filed in her

name.    P.D. is a Caucasian female.      P.D. told agents she never

filed for UI benefits, and she did not recognize GREGORY BON's

Address.      P.D. confirmed the SSN and DOB listed on the UI

application belonged to her.

     46.      I then reviewed Bank of America records related to the

EBP card in P.D.'s name that was mailed to GREGORY BON's Address

based on the UI claim that had been filed in her name and

learned the following:

              a.   On September 24, 2018, Bank of America mailed an

EBP card in P.D.'s name to GREGORY BON's Address.



                                    S~
 Case 2:19-cr-00403-CAS Document 1 Filed 05/30/19 Page 19 of 24 Page ID #:19




              b.   On November 12, 2018 and November 28, 2018, the

surveillance camera at a Bank of America ATM photographed a

black female withdrawing cash using the EBP card in P.D' name at

the ~~West-Dixie" ATM located in North Miami Beach, FL. I

compared the ATM surveillance photos with BONIZE BON's FHSMV

photograph and the persons in the photographs appear to be the

same.

                       Identity Theft Victim J.I.

        47.   On February 6, 2018, a UI claim was filed with EDD

indicating that J.I. had been laid off work from Moorpark Family

Medical located in Moorpark, California, within the Central

District of California.      The UI Online application contains

J.I.'s name, DOB, and SSN. The mailing address provided on the

UI application is GREGORY BON's Address.

        48.   On or about February 12, 2018, as a result of the UI

claim that was filed in J.I.'s name, EDD mailed a notice (EDD

Form DE 1101C/Z) to Moorpark Family Medical located in Moorpark,

California, informing Moorpark Family Medical that a UI claim

for an employee had been filed.

        49.   On February 11, 2019, agents interviewed J.I.

regarding the UI claim filed in his name.         J.I. is a Caucasian

male.     J.I. told agents he has never filed a claim for UI

benefits, nor did he provide his personal information to anyone

to file for UI benefits on his behalf.        J.I. confirmed the SSN

and DOB on the UI application belonged to him.         J.I. has never

resided in Florida, and he did not recognize GREGORY BON's

Address.

                                    17
 Case 2:19-cr-00403-CAS Document 1 Filed 05/30/19 Page 20 of 24 Page ID #:20




      50.    I then reviewed Bank of America records related to the

EBP card in J.I.'s name that was mailed to GREGORY BON's Address

based on the UI claim that had been filed in his name and

learned the following:

             a.   On March 2, 2018, Bank of America mailed an EBP

card in J.I.'s name to GREGORY BON's Address.

             b.   On March 28, 2018, April 10, 2018, and April 14,

2018, the surveillance camera at a Bank of America ATM

photographed a black female withdrawing cash using the EBP card

in J.I.'s name at the ~~West-Dixie" ATM located in North Miami

Beach, FL.    I compared the ATM surveillance photos with BONIZE

BON's FHSMV photograph and the persons in the photographs appear

to be the same.

            c.    On March 27, 2018, the surveillance camera at a

Bank of America ATM photographed a black female withdrawing cash

using the EBP card in J.I's name at the ~~West-Dixie" ATM located

in North Miami Beach, FL. I compared the surveillance photo with

ELDIA DIEUJUSTE's Florida FHSMV photograph, and the persons in

the photographs appear to be the same.

                      Identity Theft Victim D.Y.

     51.    On February 26, 2018, a UI claim was filed with EDD

stating that the claimant D.Y. had been laid off from Dr. D.Y.

Professional Corporation located in Oxnard, California, within

the Central District of California.        The UI Online application

contains D.Y.'s name, DOB, and SSN.        The mailing address

provided on the UI application is GREGORY BON's Address.
 Case 2:19-cr-00403-CAS Document 1 Filed 05/30/19 Page 21 of 24 Page ID #:21




        52.   On or about March 2, 2018, as a result of the UI claim

that was filed in D.Y.'s name, EDD mailed a notice (EDD Form DE

1101C/Z) to Dr. D.Y. Professional Corporation in Oxnard,

California, informing the Dr. D.Y. Professional Corporation that

a UI claim for an employee had been filed.

        53.   On February 11, 2019, agents interviewed D.Y.

regarding the UI claim filed in his name.           D.Y. is an Asian

male.     D.Y. confirmed that the name and SSN on the UI

application belonged to him, but he did not file a claim for UI

benefits.      D.Y. did not recognize GREGORY BON's Address.

      54.     I then reviewed Bank of America records related to the

EBP card in D.Y.'s name that was mailed to GREGORY BON's Address

based on the UI claim submitted in his name and learned the

following:

              a.   On March 11, 2018, Bank of America mailed an EBP

card in D.Y.'s name to GREGORY BON's Address.

              b.   On March 27, 2018, the surveillance camera at a

Bank of America ATM photographed a black female withdrawing cash

using the EBP card in D.Y.'s name at the ~~West-Dixie" ATM

located in North Miami Beach, FL.           I compared the surveillance

photo with DIEUJUSTE's Florida FHSMV photograph, and the persons

in the photographs appear to be the same.

     55.      From January 2018 to September 2018, at least five UI

claims were submitted to EDD online from a digital device using

IP address 108.90.145.23.

     56.      According to AT&T, Micheline Dieujuste was the

subscriber for IP address 108.90.145.23, at the time the UI

                                    fi ']
 Case 2:19-cr-00403-CAS Document 1 Filed 05/30/19 Page 22 of 24 Page ID #:22




claims were submitted to EDD.       Micheline Dieujuste's Internet

service address is 1470 NW 111 Street, Miami, FL 33167.

      57.   According to EDD, at least nine UI claims submitted to

EDD (including one claim that was submitted from a digital

device using IP address 108.90.145.23 and eight claims that were

submitted from digital devices using different IP addresses)

contained 1470 NW 111 Street, Miami, FL 33167 as the mailing

address for the named claimant.

      58.   According to the FHSMV, ELDIA DIEUJUSTE provided 1470

NW 111 Street, Miami, FL 33167 ("DIEUJUSTE'S Address") as her

mailing address.

      59.   On March 5, 2019, Department of Homeland Security

United States Citizenship and Immigration Services (USCIS)

Immigration Officer John Huizar (Huizar) informed ASAC Blas

that, based on information contained in USCIS records, he is

informed that Micheline Dieujuste is ELDIA DIEUJUSTE's mother.

                      Identity Theft Victim A.J.

     60.    On October 2, 2018, a UI claim was filed with EDD

stating that the claimant A.J. was laid off from A.J. MD Inc. in

Moreno Valley, California, within the Central District of

California.    The UI application contained A.J.'s name, DOB, SSN,

and a mailing address in Moreno Valley, California.

     61.    On or about October 5, 2018, as a result of the UI

claim that was filed in A.J.'s name, EDD mailed a notice (EDD

Form DE 1101C/Z) to A.J. MD Inc, in Moreno Valley, informing the

A.J. MD Inc. that a UI claim for an employee had been filed.



                                    20
Case 2:19-cr-00403-CAS Document 1 Filed 05/30/19 Page 23 of 24 Page ID #:23




      62.    On October 12, 2018, an unknown party, posing as A.J.,

contacted EDD and changed the mailing address for the UI claim

to DIEUJUSTE's Address.

      63.    On February 28, 2019, agents interviewed A.J.

regarding the UI claim filed in his name.        A.J. confirmed that

the name, SSN, and DOB on the UI application belonged to him.

However, A.J. never filed a claim for UI benefits.          A.J. has

never resided or owned property in Florida.

      64.    I reviewed Bank of America records pertaining to the

EBP card issued in A.J.'s name and learned the following:           On

October 15, 2018, Bank of America mailed an EBP card in A.J.'s

name to DIEUJUSTE's Address.      A review of the transaction

history revealed the card was used at an ATM in North Miami

Beach, FL.

///

///

///




                                   21
Case 2:19-cr-00403-CAS Document 1 Filed 05/30/19 Page 24 of 24 Page ID #:24




                             VI. CONCLUSION


     65.   Based on the information set forth above, there is

probable cause to believe that BONIA BON, BONIZE BON, GREGORY

BON, and ELDIA DIEUJUSTE have committed violations of Title 18,

United States Code, Sections 1349, 1341, and 1028A.




                                        Marcu   alle
                                        Special Agent
                                        U.S. Department of Labor
                                        Office of Inspector General

Subscribed to and sworn before me
this ~     ay of May, 2019.

                 ~-
               ,
               , ,     ~ ~. -
HO  RABLE FREDERICK F. MUMM
UNITED STATES MAGISTRATE JUDGE




                                   22
